--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (the “Agreement”) is made this the 15th day of
February, 2007 as a revision to Membership Purchase Agreement entered into the
27th day of September, 2006, by and between Secured Financial Network, Inc., a
Nevada Corporation (Buyer) and Virtual Payment Solutions, LLC, a Nevada Limited
Liability Corporation (Seller).


Whereas, Seller desires to sell and buyer desires to purchase certain assets for
the consideration as set forth, the parties to this Agreement hereby agree as
follows:



 
1.
Assets to be purchased from Seller are the following:

 
a.
Name only “Virtual Payment Solutions”

 
b.
Domain names: Virtual Payment Solutions.com and .net

 
c.
Envoii Deployment License Agreement as attached in Exhibit I




 
2.
Purchase Price



Upon the terms and conditions set forth in this Agreement and upon the
representations and warranties of the Sellers right to sell assets listed above,
the purchase price for said assets will be $385,000.
 

 
3.
Payment of Purchase Price



It is agreed that the payment for purchase of assets listed have been paid in
full via wire transfer of funds to Seller October 31, 2006. It is agreed that
payment shall also include a $15,000 first year maintenance fee as outlined in
Exhibit “B” of Envoii License Agreement.


This Agreement, together with the Exhibits attached hereby constitutes the final
written expression of all of the Agreements between the parties and is the
complete and exclusive statement of the terms. This Agreement supercedes any
prior Agreements and understandings between the parties and is the exclusive
statement of those terms.



 
4.
Governing Law under this Agreement shall be the State of Nevada and will be
governed by and construed in accordance with Nevada law.



In witness whereof, the parties have executed this Agreement and caused the same
to be delivered on their behalf on the day and year first above written.


 
 
SELLER:


Virtual Payment Solutions, LLC


By: /s/ Scott Haire
Scott Haire, Managing Director


BUYER:


Secured Financial Network, Inc


By: /s/ Jeffrey Schultz
Jeffrey Schultz, Pres./CEO


1

--------------------------------------------------------------------------------


 


EXHIBIT I
ENVOII DEPLOYMENT LICENSE AGREEMENT


This Agreement is entered into as of November 1, 2006 (the “Effective Date”)
between Envoii Technologies LLC (“Envoii”), a Nevada limited liability company,
and Virtual Payments Solutions, LLC, (“Licensee”), a Nevada limited liability
company.





1.
DEFINITIONS.



As used herein:



 
1.1
 “Customer” means a business entity which uses Licensee’s Payment Solution.




 
1.2
“Deploy” means provide access to the functionality of a Solution on the Envoii
Engine.




 
1.3
“Envoii Engine” means Envoii's proprietary client-side computer software
program, which may support tracking, and associated runtime files required to
enable and playback Solutions.




 
1.4
“Solution” means a client-side content object, component or application that
incorporates and complies with the Solution File Format.




 
1.5
“Solution File Format” means Envoii's proprietary file format, specifications,
and core technology that are incorporated into and used by a Solution to enable
playback on Envoii Engines, as more fully described in Exhibit A.




 
1.6
“Users” means association of a specific Solution with a unique Envoii Engine ID.




 
1.7
“CardVoii Patent” means International Patent Application number PCT/US01/28150
filed 9/06/01 entitled Method and Paratus for a Portable Information Account
Access Agent, as detailed in Exhibit D.




 
1.8
“CardVoii Solutions” are Envoii Solutions based on the CardVoii Patent.




 
1.9
“Payment Solution” means Licensee’s business of providing a hosted online
payment solutions exclusively that enables transactions between businesses and
consumers, employing CardVoii Solution(s) using any of Licensee’s backend
platform




 
1.10
“Bridge Demo Solution” means the Envoii demo system using the Bridge E wallet
and is downloadable from the Envoii Site and Server. Licensee may with after
submits it backend solution to change the name from Bridge to its current E
wallet product.





2.
GRANT OF LICENSE.




 
2.1
Exclusive License Grant. Envoii hereby grants to Licensee an exclusive and
nontransferable right to (a) Deploy CardVoii Solutions that Licensee will
Develop for its Payment Solution Business; and (b) make available to users of
its Payment Solution Business, the Envoii Engine in English language version
through: (i) downloading from Envoii’s website; (ii) distributing in a form of a
medium such as CD-ROM appended to any magazines; (iii) installation of the
Envoii Engine in the appliances manufactured by Licensee's affiliated companies.
Envoii hereby reserves all rights to the CardVoii Patent, and any copyrights,
patents, or trademarks embodied therein, except for the rights expressly granted
herein.


1

--------------------------------------------------------------------------------




2.2
Quality Assurance. Envoii may in its discretion test each Solution, whether
before or after Deployment, for compliance with this Agreement. Licensee shall
deliver to Envoii all code and other materials essential for such tests, at
Envoii's request. In the event that Solutions are found not to be in compliance
herewith, Licensee shall have 30 days to correct such Solutions. In case there
are defects with the Envoii Engine or the Solution File Format, Envoii shall
make every reasonable effort to repair such defects.




 
2.3
 
Restrictions. Licensee shall not modify, translate, reverse compile or
disassemble the Solution File Format. Licensee acknowledges that no copy of the
source code of the Solution File Format will be provided to Licensee and
Licensee has no right to develop, possess, or use the source code.



3.
ENVOII ENGINE. Envoii will make available to Licensee the Envoii Engine (in
English language version). Licensee shall notify its internal users of such
availability and shall ensure that each Customer is responsible for notifying
its users of the availability of the Envoii Engine. Unless otherwise set forth
in 2.1, Licensee shall not distribute, sell, lease, license or sublicense the
Envoii Engine or any language extensions, or modify the Envoii Engine in any
way. 



4.
SERVICES. Envoii shall provide to Licensee the maintenance and support services
set forth in Exhibit B, on the terms and conditions therein.



5.
FEES.




 
5.1
CardVoii Exclusivity Fees. The Exclusivity Fee shall be $385,000, to be paid in
full by November 1, 2006.




 
5.2
CardVoii Royalties. During the initial two year term of this contract and
thereafter so long as the contract is renewed Licensee shall pay to Envoii
Royalties for CardVoii Solutions based on transactions from the Payment Solution
(or fees which Customers pay Licensee for the Payment Solution). The Royalties
shall be $0.20 per transaction or 20% of the gross transaction excluding
micropayment transations Licensee shall guarantee minimum Royalties of $50,000
for year two starting November 1, 2007 , $100,000 for year three, and $250,000
per year four thereafter to keep exclusive contract for payments.




 
5.3
Third Party Deployment of Solutions. Should a Third Party enter a negotiation
with Envoii to deploy a Payment Solution, Licensee must approve of such
transaction. Envoii shall pay Licensee 20% of CardVoii patent licensing revenues
from any such transaction as long as Licensee is still the exclusive licensee
the developed payment Solution.




 
5.4
Payment of Fees. Licensee shall pay Envoii all licensing, development, royalty,
maintenance and other fees in the US Dollars by wire transfer to the bank
account designated in writing by Envoii.




 
5.5
Taxes. All charges and fees provided for in this Agreement are exclusive of any
taxes, duties, or similar charges imposed by any government. Licensee shall pay
or reimburse Envoii for all federal, state, dominion, provincial, or local
sales, use, personal property, excise or other taxes, fees, or duties arising
out of this Agreement or the transactions contemplated by this Agreement (other
than taxes on the net income of Envoii). Notwithstanding anything to the
contrary set forth herein, in the event any withholding taxes or other similar
taxes are required to be paid by Licensee on any amounts to be paid under this
Agreement, Licensee shall deduct such withholding or similar taxes from the
amounts agreed in this Agreement and pay Envoii the amount less the deducted
tax. Licensee shall effect the payment of such tax to the appropriate tax
authorities of the government and promptly send to Envoii an official tax
certificate or other evidence issued by such authorities.


2

--------------------------------------------------------------------------------




6.
MARKETING AND PUBLICITY




 
6.1
Joint Marketing. As soon as practicable after the Effective Date, upon Envoii's
reasonable request, Licensee shall use commercially reasonable efforts to
prepare for and participate in public events specified by Envoii to announce the
relationship between Envoii and Licensee established hereby and to promote
public acceptance and use of the Envoii platform. Such public events may include
without limitation trade shows, press and analyst meetings, executive briefings,
technology discussion panels, and interviews with the media.




 
6.2
Publicity. Envoii may use Licensee's name in press releases, product brochures
and financial reports indicating that Licensee is a customer of Envoii, provided
that Envoii gives Licensee prior reasonable notice of its use. If Envoii wishes
to use a Customer's name in publicity and marketing materials as a customer of
the Envoii engine, Envoii shall give Licensee a prior reasonable notice of its
use.



7.
REPORTS AND AUDITS.




 
7.1
Reports. Licensee shall maintain complete and accurate records and shall report
to Envoii at the end of each calendar quarter identifying all Solutions offered,
used internally, and delivered, the names and addresses for each Customer, the
actual usage and transaction volume and value, and such other information
regarding its performance hereunder as Envoii may reasonably request.




 
7.2
Audits. Envoii reserves the right to inspect and test Solutions Deployed by
Licensee. In all cases, Envoii shall provide 14 days' written notice of such
inspections and tests. Each party shall bear its own costs in such audits,
unless they uncover a 5% or greater underreporting of usage by Licensee in any
quarter, in which case Licensee shall pay or reimburse Envoii's reasonable cost
therefore.






8.
TRADEMARK LICENSE.




 
8.1
License Grant. Envoii hereby grants to Licensee a worldwide, limited,
nonexclusive, nontransferable, royalty-free, revocable right to use Envoii
trademarks, designated by Envoii in Exhibit D (the “Marks”) solely for the
promotion, marketing, and sale of Solutions, in accordance with Envoii's
Branding Requirements set forth in Exhibit D, as the same may be revised by
mutual Agreement by the parties.




 
8.2
Quality. Licensee shall ensure that all Solutions satisfy the performance and
other specifications set forth in Exhibit D. Envoii may inspect such Solutions
which use the Marks on the website, to ensure that such usage complies herewith.
Each party shall bear its own costs in such inspections, unless they uncover
material breaches hereof by Licensee, in which case Licensee shall pay or
reimburse Envoii's reasonable cost therefore.




 
8.3 
Ownership of Marks. Envoii is the sole owner of the Marks and all goodwill
associated therewith. Licensee's use of the Marks inures solely to the benefit
of Envoii. Licensee shall take no action inconsistent with Envoii's rights in
the Marks. If at any time Licensee acquires any rights in, or registrations or
applications for, the Marks by operation of law or otherwise, it will
immediately upon request by Envoii and at no expense to Envoii assign such
rights, registrations, or applications to Envoii, along with any and all
associated goodwill. Envoii may control any litigation concerning the Marks.




3

--------------------------------------------------------------------------------




9.
ESCROW.




9.1
Source Code Package Definition. The term “Source Code Package” for the Solution
File Format, Software, Documentation or Envoii Engine means:




(a)
A fully commented and documented copy of the source code for the Solution File
Format, Software, Documentation or Envoii Engine as applicable; and




(b)
A complete copy of all explanations, flow charts, algorithms and subroutine
descriptions, memory and overlay maps and any other documentation of the source
code described above.




9.2
Delivery of Source Code Package. , Envoii shall deliver the Source Code Package
to its escrow agent.




9.3
Delivery of New Source Code into Escrow. When and if, from time to time Envoii
provides Licensee with any modifications, improvements, or any release, revision
or upgrade version of the Solution Format File, Software, Documentation or the
Envoii Engine (collectively, “New Source Code”), Envoii shall within 10 business
days thereafter deposit with the Escrow Agent a Source Code Package for such New
Source Code and give Licensee notice of such delivery.




9.4
Escrow Agent and Fees. It is anticipated that Jackson Walker, LLP, a
Dallas-based law firm, shall serve as Escrow Agent at Licensee’s expense.




9.5
Release Events for Source Code Escrow Package. The Source Code Escrow Package(s)
may be released from the Escrow Agent to Licensee only if Envoii ceases doing
business by virtue of its becoming insolvent, party to any bankruptcy under
Chapter 7 of the Bankruptcy Code, or party to receivership proceedings that are
not dismissed within ninety (90) days of the filing thereof (“Escrow Release
Events”).




9.6
Release Event Procedures. If Licensee desires to obtain any Source Code Escrow
Package from the Escrow Agent upon the occurrence of one or more of the Escrow
Release Events, then Licensee shall comply with the procedures set forth in the
Escrow Agreement to document the occurrence of the one or more of the Escrow
Release Events.

 



10.
WARRANTY AND LIMITATION OF LIABILITY.




10.1
Limited Warranty. Envoii warrants that the Solution File Format will perform in
substantial accordance with Envoii's published documentation when used in
according with this Agreement for a period of one hundred and twenty (120) days.
If during this time the Solution File Format does not perform as warranted,
Envoii shall make every reasonable effort to correct or replace the Solution
File Format. The foregoing remedies are Licensee's sole and exclusive remedies,
and Envoii's sole and exclusive duties, for ANY breach of THIS warranty.




10.2
Warranty Disclaimer. Except as set forth above, Envoii hereby disclaims all
warranties, whether express, implied, or statutory regarding or relating to the
Solution File Format, or any materials or services furnished or provided to
Licensee under this Agreement, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO THE SOLUTION FILE FORMAT AND SAID OTHER
MATERIALS AND SERVICES, AND WITH RESPECT TO LICENSEE'S USE OF ANY OF THE
FOREGOING.


4

--------------------------------------------------------------------------------




10.3
Limitation of Liability. IN NO EVENT WILL ENVOII BE LIABLE FOR ANY LOSS OF
PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, LOSS OF DATA, COST OF COVER OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION
WITH OR ARISING OUT OF THE FURNISHING, PERFORMANCE OR USE OF THE SOLUTION FILE
FORMAT OR SERVICES PERFORMED HEREUNDER, EVEN IF ENVOII HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. ENVOII'S LIABILITY UNDER THIS AGREEMENT FOR DAMAGES
WILL NOT, IN ANY EVENT, EXCEED THE LICENSE FEE PAID BY LICENSEE TO ENVOII UNDER
THIS AGREEMENT.




11.
INDEMNIFICATION FOR INFRINGEMENT.




 
11.1 
Indemnity. Envoii shall, at its expense, defend or settle any claim, action or
allegation brought against Licensee that the Solution File Format infringes any
copyright or trade secret of any third party and shall pay any final judgments
awarded or settlements entered into, provided that Licensee gives prompt written
notice to Envoii of any such claim, action or allegation of infringement and
gives Envoii the authority to and exclusive right to defend any such claim,
action or allegation and make settlements thereof at its own discretion, and
Licensee may not settle or compromise such claim, action or allegation, except
with prior written consent of Envoii. Licensee shall give such assistance and
information as Envoii may reasonably require to settle or oppose such claims.




 
11.2
Options.  In the event any such infringement, claim, action or allegation is
brought or threatened, Envoii may, at its sole option and expense: (a) procure
for Licensee the right to continue use of the Solution File Format including
allegedly infringing part thereof; (b) modify or amend the Solution File Format
or infringing part thereof, or replace Solution File Format or infringing part
thereof with other technology having substantially the same or better
capabilities; or (c) if (a) and (b) are commercially unfeasible, Envoii may
terminate this Agreement and refund to Licensee any fees and royalties paid by
Licensee hereunder.




 
11.3
Exclusions. The foregoing obligations will not apply to the extent the
infringement arises as a result of modifications to the Solution File Format
made by any party other than Envoii or Envoii's authorized representative, or
uses not permitted hereunder.




 
11.4
Limitation. This Section states the entire liability of Envoii with respect to
infringement of any patent, copyright, trade secret or other proprietary right.




 
11.5
Licensee's Duty. Licensee shall defend, indemnify and hold Envoii harmless
against all claims arising from Licensee's marketing, delivery, or Deployment of
Solutions or related services, using the Envoii Technology..

 

12.
PROPRIETARY RIGHTS. 




 
12.1
Ownership. Licensee acknowledges that Envoii owns all intellectual property
rights, including without limitation copyrights, patents, trademarks and trade
secrets, in the Solution File Format, as well as any improvements to and
derivations of said Solution File Format, whether created by Envoii or Licensee.
Licensee hereby assigns to Envoii all improvements to and derivations of the
Solution File Format created by License, whether or not authorized.






5

--------------------------------------------------------------------------------




12.2
Restrictions. Licensee shall not modify, translate, reverse compile or
disassemble the Solution File Format. Licensee acknowledges that no copy of the
source code of the Solution File Format will be provided to Licensee and
Licensee has no right to develop, possess, or use the source code except as may
otherwise be provided herein.






13.
CONFIDENTIALITY.




13.1
Confidential Information. By virtue of this Agreement, the parties may have
access to information that is confidential to one another (“Confidential
Information”). A party's Confidential Information will include only such
information as is clearly identified as confidential, and, in the case of
providing the information in intangible form initially, the party providing the
information shall promptly reduce the information to tangible form and provide
it to the other party. A party's Confidential Information will not include
information that: (i) is or becomes generally known to the public through no act
or omission of the other party; (ii) was in the other party's lawful possession
prior to the disclosure; (iii) is lawfully disclosed to the other party by a
third-party without restriction on disclosure; or (iv) is independently
developed by the other party without use of or reference to the other party's
Confidential Information.




13.2
Restrictions. The parties will hold each other's Confidential Information in
confidence, and will not make each other's Confidential Information available in
any form to any third-party for any purpose except to the extent necessary to
exercise its rights under this Agreement. Each party will limit the disclosure
of Confidential Information to those of its employees and agents who have a need
to know such Confidential Information and who have been made aware of the
party's obligations under this Section, and each party will take all reasonable
steps to ensure that Confidential Information is not disclosed or distributed by
its employees or agents in violation of the terms of this Agreement. Each party
will use the other party's Confidential Information only for its own internal
business purposes.




13.3
Return of Materials. Upon the termination of this Agreement, each party shall
deliver to the other party all of such other party's Confidential Information
that such party may have in its possession or control.




14.
TERM AND TERMINATION.




14.1
Term. This Agreement will continue for a term of 24 months from the Effective
Date, unless sooner terminated in accordance herewith. This Agreement shall be
automatically renewed for additional 12 months unless either party gives the
other written notice of terminating this agreement for any reason within one
month before the end of this Agreement.




14.2
Termination by the parties. The parties may, by written notice to the other
party, terminate this Agreement if: (a) either party commits a material breach
hereunder which by its nature is incurable; (b) either party is in material
breach of any other term, condition or provision of this Agreement, which
breach, if capable of being cured, is not cured within 30 days after giving such
party written notice of such breach; or (c) the parties terminates or suspends
its business, becomes insolvent, admits in writing its inability to pay its
debts as they mature, makes an assignment for the benefit of creditors, or
becomes subject to direct control of a trustee, receiver or similar authority,
or becomes subject to any bankruptcy or insolvency proceeding under federal or
state statutes.




14.3
Survival. All provisions which by their nature or express terms survive
termination or expiration of this Agreement, including without limitation
obligations regarding treatment of Confidential Information, provisions relating
to the payment of amounts due, or provisions limiting or disclaiming Envoii's
liability, will continue until fully performed.


6

--------------------------------------------------------------------------------


 

14.4
Effect of Termination. Immediately upon termination hereof, Licensee shall not
Deploy, distribute, sell, lease, license or sublicense any Solutions, but the
sublicenses already granted to Customers as of such termination may continue
until terminated in accordance with the terms of the sublicenses therein.




15.
MISCELLANEOUS.




15.1
Independent Contractors. Envoii is an independent contractor under this
Agreement. Nothing in this Agreement creates a partnership, joint venture, or
agency relationship between the parties.




15.2
Law and Venue. Licensee acknowledges that Envoii is based in the State of
California, U.S.A. and requires uniformity and consistency in the laws under
which it deals with all of its domestic and international Licensees.
Accordingly, this Agreement shall be governed and construed, and all
arbitrations hereunder shall be determined, in accordance with the laws of the
State of California, without regard to its conflicts of laws rules. The United
Nations Convention on Contracts for International Sale of Goods shall not apply
to this Agreement.




15.3
Force Majeure. Neither party shall be responsible for any failure to perform due
to causes beyond its reasonable control.




15.4
Notice. All notices, including notices of address change, required to be sent
hereunder will be in writing and will be deemed to have been given when mailed
by first-class mail, return receipt requested and supported by fax transmission
to the address for the party after its signature below.




15.5
Severability and Waiver. If any provision of this Agreement is held to be
unenforceable, such provision will be enforced to the extent possible consistent
with the stated intention of the parties, or, if incapable of such enforcement,
will be deemed to be severed from this Agreement, while the remainder of this
Agreement will continue in effect. The waiver by either party of any breach of
this Agreement will not constitute a waiver of any other or subsequent breach.




15.6
Assignment. Each party may not assign, sell, transfer, delegate, or otherwise
dispose of, whether voluntarily or involuntarily, by operation of law or
otherwise, this Agreement or any rights or obligations under this Agreement
without the prior written consent of the other party. Any purported assignment,
transfer, or delegation by Licensee will be null and void.




15.7
Export. Licensee will comply fully with all relevant export laws and regulations
of the United States.




15.8
Entire Agreement. This Agreement together with its exhibits constitutes the
complete agreement between the parties and supersedes all prior or
contemporaneous agreements or representations, written or oral, concerning the
subject matter of this Agreement. This Agreement may not be modified or amended
except in writing signed by a duly authorized representative of each party.




15.9
English Language. English is the authoritative text of this Agreement, and all
communications, arbitrations, and other adjudications hereunder shall be made
and conducted in English.








7

--------------------------------------------------------------------------------




15.10
Dispute Resolution.




 
(a)
Except as otherwise provided below, any controversy or claim arising out of or
relating to this Agreement shall be submitted to final and binding arbitration
before, and in accordance with, the commercial rules of the International
Chamber of Commerce (“ICC”). All arbitrators shall have expertise in the subject
matter of the dispute. Judgment upon any arbitration award may be entered in any
court having jurisdiction thereof. This provision is self-executing, and in the
event that either party fails to appear at any properly noticed arbitration
proceeding, an award may be entered against such party notwithstanding said
failure to appear. Such arbitration shall be conducted at the ICC's facilities
in San Francisco, California, USA. This clause shall survive the termination of
this Agreement.




 
(b)
Notwithstanding the foregoing: (1) any claim relating to the validity of any of
the parties' intellectual property shall not be determined by arbitration, but
only by a court located in San Francisco, California, U.S.A., to whose exclusive
jurisdiction the parties hereby consent; and (2) either party may seek
injunctive and other equitable relief in any court of competent jurisdiction.



 



 ENVOII TECHNOLOGIES       LICENSEE                 By: /s/ Scott A. Haire    
By: /s/ 

--------------------------------------------------------------------------------

Name Scott A. Haire    

--------------------------------------------------------------------------------

Name:
Title:President
Address: 2225 E. Randol Mill Road -Suite 305
Arlington, Texas 76011
    Title: President
Address:















8

--------------------------------------------------------------------------------





EXHIBIT A
Envoii Solution File Format


1.  The Envoii .nvx file format (uncompressed content).


2.  The Envoii .nvz file format (compressed content).


3.  Envoii class ID references (CLSID).


4.  Compressed Envoii byte code resources.


5.  Envoii .pth path format.


6.  Envoii 3D data format.


7.  Use of Envoii communication protocols.


8. Use of Envoii global identifiers.


9.  All other Envoii proprietary formats which are defined in the Software



9

--------------------------------------------------------------------------------



EXHIBIT B
Envoii Services


Licensee technical support and Envoii engine maintenance
Licensee will pay a maintenance fee of $15,000 per year beginning when the
CardVoii Solution is deployed. Technical support is for Licensee only and is
offered Monday through Friday, 9 a.m. to 5 p.m. Pacific Time. Envoii
Engine maintenance consists of free Envoii Engine upgrades, which include only
bug fixes and free Envoii Engine additions and does not include any additional
or new Envoii Engine services.


Licensee Payment solutions Development:


Licensee and Licensor shall work on a Project by project Basis to determine the
applications that Licensee will use under this License agreement. The timing and
cost will be at a Cost plus 20% mark up for developing such solutions to be paid
to Envoii Technologies



10

--------------------------------------------------------------------------------



EXHIBIT C
Envoii Marks and Branding Requirements



1.
Envoii Marks



The Trade Marks are the Triangle the bears the Envoii Trade Mark in it. 



2.
Branding Requirements




 
There are certain generic operations and user interactions that are required to
be implemented in all Solutions, regardless of the content creator:




 
·
Dragging a Solution from place to place. A small “envoii” cursor text appears
(this may be replaced with something else in the future);




 
·
Interacting with a Solution on the desktop to minimize, maximize, destroy,
clone, or stow it;




 
·
Interacting with Solutions on the desktop tray; and




 
·
Indicating state of a Solution on mouse-over (i.e.“you can drop a Solution on
me,” “you can copy me,” “you can drag me to desktop.”).



Envoii may prescribe by written notice the appearance, design, colors, etc. of
text, icons, highlight techniques associated with these activities. The overall
objective is to develop a universal and consistent visual vocabulary associated
with Solutions.

11

--------------------------------------------------------------------------------



EXHIBIT D


Envoii Pending Patents






Patent Application Title
Patent Application Serial #
App filing date
Status
Reel/Frame #
Method and Apparatus for a Distributable Envoii Object
09/852,971
5/8/2001
Pending
012639/0315
Method and Apparatus for Enabling a Portable Graphic Object
09/852,979
5/8/2001
Pending
012152/0362
Method and Apparatus for a Distributable Object Architecture
09/852,963
5/8/2001
Pending
012440/0756
Method and Apparatus for a Portable Information Account Access Agent
PCT/US01/28150
9/6/2001
Pending status expected May, 2003
No assignment yet executed or recorded
Method and Apparatus for a Distributable Globe Graphical Object
09/954,724
9/12/2001
Pending
012690/0924

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12 

--------------------------------------------------------------------------------

 